Citation Nr: 1000252	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  01-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  During the pendency of the appeal, the 
Veteran's claims file was transferred to the RO in 
Montgomery, Alabama.  These matters were previously before 
the Board in October 2006.  At that time, the Board found 
that new and material evidence had been received to reopen a 
claim of service connection for an acquired psychiatric 
disorder.  After reopening the claim, the Board remanded the 
issues on appeal to the RO via the Appeals Management Center.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was remanded by the Board in October 2006 in 
order to afford the Veteran a VA examination and to provide 
the Veteran an additional opportunity to present evidence in 
connection with his claim.  In addition, the RO/AMC was 
directed to search for potentially outstanding VA outpatient 
treatment records.  It appears that the RO/AMC searched 
unsuccessfully for the VA outpatient treatment records.  In 
addition, in a November 2006 letter, the RO asked the Veteran 
to submit additional information in support of his claim for 
service connection for PTSD based on a personal assault.  
While the Veteran did not respond to the RO's letter, in May 
2008, he did appear for a VA examination.  

Significantly, during the examination, the Veteran reported 
that he was recently in receipt of Social Security 
Administration (SSA) disability benefits.  He did not 
indicate, however, which disability or disabilities formed 
the basis of the award of SSA benefits.  These SSA records 
are potentially relevant, as the Board is charged with 
evaluating the evidence and determining whether the Veteran 
has a psychiatric disorder, to include PTSD, which is related 
to his active duty military service.  The United States Court 
of Appeals for Veterans Claims (Court) has repeatedly held 
that when VA is on notice that there are SSA records, it must 
obtain and consider them.  See Baker v. West, 11 Vet. App. 
163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 
2002).  Under these circumstances, while the Board regrets 
that it must again remand this matter for additional 
development, an attempt should be made by the RO, with the 
assistance of the Veteran, to obtain these records.  

The Board also notes that the Veteran did not respond to VA's 
November 2006 letter in which it sought additional 
information from the Veteran which would allow it to research 
or submit to the appropriate agency for search possible 
stressors related to any diagnosed PTSD.  In addition, it 
appears that while the Veteran has changed residences several 
times, he has failed to keep VA apprised of the address 
changes.  The Veteran is advised that the duty to assist is 
not a one-way street.  If the Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As such, as this case is being remanded to the RO, 
via the AMC, to secure any available SSA records, the Veteran 
should respond to VA's requests for information or otherwise 
bring to VA's attention, any information or evidence in 
support of his claim for benefits.  

Finally, the Board notes that in September 2008, the Veteran 
raised concerns with the authenticity of his service 
treatment records and the adequacy of a May 2008 VA 
examination that was based upon review of those service 
treatment records.  The Board has reviewed the service 
treatment records and has no reason to question the 
authenticity of the service treatment records.  Thus, no 
additional examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security Administration disability 
benefits as well as the medical records 
relied upon concerning that claim.  All 
efforts to obtain these records must be 
documented for the record.  If no records 
are available, it must be so stated, in 
writing, for the record.  

2.  Then, readjudicate the Veteran's 
claims to include consideration of 
additional evidence, if any, submitted or 
secured after certification of the case to 
the Board.  If the benefits sought on 
appeal remain denied, the Veteran should 
be provided a supplemental statement of 
the case and allowed an appropriate time 
for response.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




